Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/7/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 12 and 18 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 7/7/2022, applicant has amended the following:
a) Claims 1, 5, 6, 10-12, 14, 15, 17, 18 and 20





Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 :
Claims 1-20  recite: “preconfigured logic”. At best, the specification merely specifies “logic”.  
Therefore, there is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9,12,13,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadre et al. (hereinafter “Sadre”), U.S. Patent No. 5485620 A in view of Sheba et al. (hereinafter “Sheba”), U.S. Published Application No. 20170063611 A1. 
Claim 1:
Sadre teaches A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising:  (e.g., computer memory storing program executed by a processor of computer as shown in Figure 24; col. 12 line 61; Referring to FIG. 24, a preferred embodiment of the present invention is comprised of the following components, which substitutes for one or more of the prior art control units 2, 4, 6, 8, 10 shown in FIG. 1:(6) 486 DX2 66 MHz PC/AT compatible computer 70 having at least 16 Megabytes of Random Access Memory (RAM), a Realtime Windowing Operating System, and ASIC-100 firmware for Transfer Line Applications (7) EISA standard 32 bit passive backplane 72 (8) 170 Megabyte or larger Hard Disk mass storage 74 )
receiving, via a graphical user interface (GUI), an input indicative of a selection of an object of a plurality of objects associated with an industrial automation project representative of an industrial automation system, (e.g., receiving, via a gui, an input selection of an icon object associated with an industrial automation project respective of an automation system, col. 12 line 28; A preferred embodiment of the present invention comprises a graphical user interface for generating, editing, executing, monitoring and debugging an application program for controlling an industrial automation application.
col. 18 line 61; As noted above, icons may represent sequential program statements, continuous program statements or transition logic statements.
col. 19 line 8; The icons visible in icon selection bar 140 can be directly added to the SFC+ by dragging the selected icon to the SFC+ using a pointing type user interface device. If the desired icon is not visible on the icon selection bar 140, the user activates icon group label 142 to browse through the entire list of available icons and to select a desired icon.

retrieving, based on the input, preconfigured logic associated with the object from a storage component; (e.g., retrieving preconfigured logic statements from memory, logic statements associated with the icon object as shown in the logical editor of Figure 13, col. 18 line 61; As noted above, icons may represent sequential program statements, continuous program statements or transition logic statements.)
wherein the preconfigured logic, when executed by the respective industrial automation device, causes the respective industrial automation device to perform one or more predetermined tasks associated with the industrial automation project; (e.g., preconfigured logic causes industrial automation device (e.g., actuator type such as  a servo motor)  to perform motion control and process control (i.e., predetermined tasks) associated with an industrial automation project see abstract; A system for generating, editing, executing, monitoring and debugging an application program for controlling an industrial automation mechanism comprising components of logic, motion and/or process control. 
Col. 1 line 45; Today, automated transfer line applications generally require logic control (e.g., control of IF . . . THEN conditional actions) and motion control (e.g., control of a servo) and at times process control (e.g., control of the electrical current flow to a welder).
col. 20 line 1; It will be appreciated that while the preferred embodiment shown in FIG. 22 is described in connection with motion control, the subsystems of the present invention may be used in connection with other types of industrial automation controls well known to those skilled in the field of industrial automation.
Col. 20 line 13;  On a periodic time interval, Program Execution 186 reads status from, and writes outputs and commands, to I/O card 192 and motion control card 194. Configuration Utility 180 is used by an application engineer to define the hardware configuration (e.g., the type of input and output interface cards), the logical assignment of the I/O linking physical I/O to symbolic names used in application programs, and motion application parameters (e.g., servo control loop gains, velocity limits, acceleration limits and position travel limits).  )
receiving, via the GUI, a second input indicative of a selection of an icon associated with the preconfigured logic; (e.g., dragging input or selecting via list of an icon associated with the preconfigured logic from a logic visualization window as shown in Figure 13 col. 19 line 8; The icons visible in icon selection bar 140 can be directly added to the SFC+ by dragging the selected icon to the SFC+ using a pointing type user interface device. If the desired icon is not visible on the icon selection bar 140, the user activates icon group label 142 to browse through the entire list of available icons and to select a desired icon.)
inserting, based on the input, the icon associated with the preconfigured logic into the GUI; (e.g., insert the dragged icon (i.e., preconfigured logic) into a logic editor window 180 see Figures 15,16,18,21 and 22; logical editor window 184 col. 19 line 8; The icons visible in icon selection bar 140 can be directly added to the SFC+ by dragging the selected icon to the SFC+ using a pointing type user interface device. If the desired icon is not visible on the icon selection bar 140, the user activates icon group label 142 to browse through the entire list of available icons and to select a desired icon.
col. 21 line 57; When the user drags an icon to a desired location, the icon is inserted where the user completes the drag operation. Logic Editor 184 keeps track of where each SFC step is located on the user display and the visual size of the step. When the drag operation is completed Logic Editor 184 searches through the list of SFC steps to find the insert target step (the step which the dragged icon will be inserted relative to). Once the drag target point is determined to be contained in a step area, the dragged icon is inserted relative to that step (i.e., the target step). If the drag target point is above the center of the target step, the dragged icon is inserted above the insert target step. If the drag target point is below the center of the target step, the dragged icon is inserted below the insert target step.)

and updating the GUI to present: 
the one or more predetermined tasks that the predetermined logic is configured to cause the object to perform; (e.g.,  while debugging, updating the logic editor GUI after evaluating logic for errors, logic editor window comprising one or more actions that the logic is configured to cause the object icon to perform  col. 24; line 41 A preferred embodiment of the present invention also provides enhanced debugging features. In this respect, the debugger of the present invention allows the user to playback system conditions occurring just prior to the detection of a programming problem. Accordingly, the user can view the conditions that caused the problem.
Col. 25 line 47; In this way, the user can view the controller status conditions one step at a time, in real time to see what I/O conditions or program conditions may have caused the programming problem or fault.
Col. 26 line 16; When the application program step is completed, the button is displayed with an inactive color, and the next button in sequence is displayed with a ready color. If an error occurs, the active button is displayed with an error color (e.g., red).)

Sadre fails to expressly teach 
wherein each object of the plurality of objects corresponds to a respective industrial automation device of a plurality of industrial automation devices within the industrial automation system;  
evaluating an operability of the logic when executed by the respective industrial automation device corresponding to the object within the industrial automation system;
and comprising an indication of the operability of the preconfigured logic when executed by the respective industrial automation device. 

	However, Sheba teaches 
wherein each object of the plurality of objects corresponds to a respective industrial automation device of a plurality of industrial automation devices within the industrial automation system;  (e.g., element 1020 of Figure 10 represent industrial automation devices such as sensors par. 97; In the configuration just described, element 1020 may represent a physical device such as a thermostat or sensor.) 

evaluating an operability of the preconfigured logic when executed by the respective industrial automation device corresponding to the object within the industrial automation system; (e.g., evaluating an operability of the flow logic when executed by selected IOT elements (e.g.,  sensor devices within the industrial automation system )) (par. 95; FIG. 10 is a graphical user interface illustrating a process of connecting an element to an existing flow, according to one embodiment. Par. 96; A control button 1050 allows the user to configure or customize the interaction between elements 1020 and 1030. The interaction may involve a condition or requirement that must be satisfied by element 1020 in order for an action represented by element 1030 to be performed. Element 1030 is further connected to element 1060 via connector 1070. A control button 1060 allows the user to configure or customize the interaction between the two elements.  Par. 97; In the configuration just described, element 1020 may represent a physical device such as a thermostat or sensor. As described previously, the element 1030 may represent an action that is performed if and only if a condition or requirement is satisfied by element 1020. Connector 1040 expresses this conditional relationship, and control button 1050 allows the user to modify it. Par. 98; If this verification is successful, the flow becomes activated and is ready for use.)


and comprising an indication of the operability of the preconfigured logic when executed by the respective industrial automation device. (e.g., displaying an error message in response to unsuccessful operability of flow logic between object (e.g., sensor devices) par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)
	In the analogous art of verifying logic between objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify validation of logic between objects as taught by Sadre to include objects corresponding to sensors and evaluating logic to display a message to indicate if the logic is valid as taught by Sheba to provide the benefit of a quickly informing the user of the logic validity between compatible objects. 
Claim 2 depends on claim 1:
Sadre/Sheba teaches wherein the operations for evaluating the operability of the preconfigured logic  comprise analyzing: only the object; or the object and one or more additional objects from the plurality of objects. (e.g., evaluating operability of flow logic between objects Sheba; par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)
Claim 3 depends on claim 1:
Sadre/Sheba teaches wherein the operations for evaluating the operability of the preconfigured logic comprise: analyzing a module that comprises one or more objects of the plurality of objects, wherein one of the one or more objects comprises the object; or analyzing a plurality of modules, including the module, wherein each module of the plurality of modules comprises a respective subset of the plurality of objects. (e.g., evaluating operability of flow logic between analyzed objects Sheba; par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 4 depends on claim 1:
Sadre/Sheba teaches wherein the operations for evaluating the operability of the preconfigured logic comprise: analyzing an area of the industrial automation project that comprises one or more objects of the plurality of objects, wherein one of the one or more objects comprises the object; a plurality of areas, including the area, wherein each area of the plurality of areas comprises a respective subset of the plurality of objects; or an entirety of the industrial automation project. (e.g., evaluating operability of flow logic between analyzed objects Sheba; par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 5 depends on claim 1:
As noted above,  Sadre/Sheba teaches wherein the operations for evaluating the operability of the preconfigured logic comprise generating one or more errors, one or more warnings, one or more informational messages, or a combination thereof, wherein the GUI is configured to display the one or more errors, the one or more warnings, the one or more informational messages, or a combination thereof. (e.g., displaying an error message in response to unsuccessful operability of flow logic between object Sheba; par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)
Claim 8 depends on claim 1:
Sadre teaches wherein the preconfigured logic associated with the object comprises ladder logic, a structured text file, a function block file, a sequential function chart file, or a combination thereof. (e.g. logic associated with the object comprises ladder logic, function block file or sequential function chart col. 4 line 12; A method is needed to program in a natural and integrated fashion a system performing both sequential and continuous functions. It is noted that the IEC-1131's Sequential Function Charts (SFC), as shown in FIG. 6 are a good method of programming and visualizing a sequence of continuous programs, and that Relay Ladder Logic Networks (RLL) supplemented with Function Block Diagrams, as shown in FIG. 21, is a good approach for programming continuous functions. The IEC-1131 international programming language standard for programmable controllers provides specifications for Sequential Function Charts, Relay Ladder Logic Networks, Function Block Diagrams, Structured Text (ST) and Instruction List (IL).) 
Claim 9 depends on claim 1:
Sadre/Sheba teaches wherein the operations for evaluating the operability of the preconfigured logic comprise running one or more scripts, executing one or more algorithms, applying one or more rules, or a combination thereof. ((e.g., displaying an error message in response to unsuccessful operability of flow logic between objects based on rules Sheba; par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 12:
	Claim 12 is substantially encompassed in claims 1 and 9, therefore, Examiner relies on the same rationale set forth in claims 1 and 9 to reject claim 12. 

Claim 13 depends on claim 12:
Claim 13 is substantially encompassed in claims 2-4 therefore, Examiner relies on the same rationale set forth in claims 2-4 to reject claim 13.
Claim 14 depends on claim 12:
Claim 14 is substantially encompassed in claim 5 therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 14.
Claim 16 depends on claim 12:
Claim 16 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 16. 

Claims 10, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadre/Sheba as cited above, and applied to claims 1 and 12, in view of Wee et al. (hereinafter “Wee”), U.S. Published Application No. 20160357522.
Claim 10 depends on claim 1:
	Sadre/Sheba fails to expressly teach a plurality of tabs. 
However, Wee teaches  wherein the GUI comprises a plurality of tabs, comprising: a first tab that, when selected, causes the GUI to present the one or more tasks that the logic is configured to cause the object to perform; (a first tab to present one or more “actions” (i.e., task) as shown in Figure 10)
a second tab that, when selected, causes the GUI to present one or more tags associated with the object;  (a second tab to present the name of object as shown in Figure 10)
and a third tab that, when selected, causes the GUI to present one or more alarms associated with the object. (e.g., library may contain alarms presented in response to tab par. 84; In this manner, things and other devices may be placed in the logical view with logical connectivity, and in the map view with locational relationship, whether such things or devices are real or virtual. For example, by determining the location of temperature sensors, light sensors, lights, alarms, cameras, wireless access points, objects, and so on, greater simulation and virtualization may be performed than merely a logical view.)



    PNG
    media_image1.png
    645
    750
    media_image1.png
    Greyscale



In the analogous art of verifying logic between objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify validation of logic as taught by Sadre/Sheba to include organized objects based on tabs as taught by Wee to provide the benefit of improving the debugging tool to efficiently complete more tasks. 


Claim 11 depends on claim 1:
Sadre/Sheba fails to expressly teach wherein the GUI comprises a collapsible tree view of the plurality of objects associated with the industrial automation project
However, Wee teaches wherein the GUI comprises a collapsible tree view of the plurality of objects associated with the industrial automation project. (e.g., minimize window of objects in tree view as shown in Figure 7 Examiner notes that any window that capable of minimizing itself is considered “collapsible” ) 
In the analogous art of verifying logic between objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify validation of logic as taught by Sadre/Sheba to include organized objects in a collapsible tree view as taught by Wee to provide the benefit of improving the debugging tool to efficiently complete more tasks. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 17.


Claim 18:
Claim 18 is substantially encompassed in claims 1-4, 9-11 therefore, Examiner relies on the same rationale set forth in claims 1-4 and 9-11 to reject claim 18.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 19. Claim 20 depends on claim 18:
Claim 20 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 20.


Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadre/Sheba as cited above, and applied to claims 1 and 12, in further view of O’Riordan et al. (hereinafter “O’Riordan”), U.S. Patent No. 8949203 B1.
Claim 6 depends on claim 5:
Sadre/Sheba fails to expressly teach wherein the GUI comprises a logic diagnostics tool banner comprising an indication of a first number of errors generated, a second number of warnings generated, and a third number of informational messages generated. 

However, O’Riordan teaches wherein the GUI comprises a logic diagnostics tool banner comprising an indication of a first number of errors generated, a second number of warnings generated, and a third number of informational messages generated. (e.g., window of Figure 3A comprises a plurality of options to allow logic violations (i.e., logic diagnostics tool banner) to be reported as a summary of statistics indicating number of errors, warnings, and information messages col. 9 line 53; A debug mode can allow a user to view debug messages displayed during the verification process, e.g., detailed status messages as to the data found, errors found, and actions taken by the linter engine.
col 11 line 38; A violation summary indicates violations of the active rules found during the verification process. For example, each applied rule is listed, along with the number of rule violations of that rule found, as well as the number of those violations that were automatically fixed by the linter engine 102 (automatic fixing of violations can be set by user preferences, for example). The name and location of generated report files are indicated, as well as statistics indicating the number of cells and cellviews processed, errors found, warnings and processing time for the verification process.)

In the analogous art of verifying logic associated with objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation of objects associated with logic as taught by Sadre/Sheba to include a summary of violations as taught by O’Riordan to provide the benefit of quickly discovering issues with a design.  

Claim 7 depends on claim 6:
Sadre/Sheba fails to expressly teach wherein the operations comprise: receiving a second input indicative of a selection of a portion of the logic diagnostics tool banner; and presenting information associated with the selected portion of the logic diagnostics tool banner. 

However, O’Riordan teaches wherein the operations comprise: receiving a second input indicative of a selection of a portion of the logic diagnostics tool banner; (e.g., receiving an input to select an option to allow logic violations (i.e., logic diagnostics tool banner) to be reported as a summary of statistics indicating number of errors, warnings, and information messages col. 9 line 53; A debug mode can allow a user to view debug messages displayed during the verification process, e.g., detailed status messages as to the data found, errors found, and actions taken by the linter engine.)

and presenting information associated with the selected portion of the logic diagnostics tool banner. (e.g., presenting information in the report indicating logic violations col. 9 line 53; A debug mode can allow a user to view debug messages displayed during the verification process, e.g., detailed status messages as to the data found, errors found, and actions taken by the linter engine.
col 11 line 38; A violation summary indicates violations of the active rules found during the verification process. For example, each applied rule is listed, along with the number of rule violations of that rule found, as well as the number of those violations that were automatically fixed by the linter engine 102 (automatic fixing of violations can be set by user preferences, for example). The name and location of generated report files are indicated, as well as statistics indicating the number of cells and cellviews processed, errors found, warnings and processing time for the verification process.)

In the analogous art of verifying logic between objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation of objects associated with logic as taught by Sadre/Sheba to include a summary of violations as taught by O’Riordan to provide the benefit of quickly discovering issues with a design.  

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 15.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 

Prior Art Rejections
Applicant respectfully submits that the program statements of Sadre cannot reasonably be construed as industrial automation devices. Specifically, the program statements of Sadre are utilized to build application programs and executed to perform the application programs. See Sadre, Col. 18, ll. 45-50. As such, Sadre merely discloses the program statements are code and instructions that define the operation of the application programs. Accordingly, Applicant respectfully submits that Sadre fails to teach or suggest receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claims 1 and 12. (see Response; page 12)

	Examiner respectfully disagrees. 
	Examiner submits that based on amendments, Sheba is being relied upon to teach “industrial automation devices”. Examiner notes that the specification describes “industrial automation devices” to include sensors (see par. 68). Therefore, selecting the elements corresponding to IOT devices such as sensors as taught by Sheba (see par. 97; element 1020 may represent a physical device such as a thermostat or sensor.)  teaches or suggests receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claims 1 and 12.

Applicant argues that Sheba fails to remedy the deficiencies of Sadre described above. In contrast to the claims, Sheba merely discloses a user interface containing elements that correspond to IoT-enabled devices. See Sheba, Paragraph 23. In particular, Sheba merely discloses user interfaces for flows in which IoT devices perform one or more actions. See Sheba, Paragraph 87. Indeed, the Examiner merely relied on Sheba as allegedly teaching displaying an error message in response to unsuccessful operation of flows. See Office Action, Page 7. Upon review of Sheba, Applicant respectfully submits that Sheba is entirely silent regarding receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claims 1 and 12. (see Response; page 13)

Examiner respectfully disagrees. 
As explained above, Examiner notes that the specification describes “industrial automation devices” to include sensors (see par. 68). Therefore, selecting the elements corresponding to IOT devices such as sensors as taught by Sheba (see par. 97; element 1020 may represent a physical device such as a thermostat or sensor.) teaches or suggests receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claims 1 and 12.

Applicant argues that Sheba merely discloses a user interface 14 containing elements that correspond to IoT-enabled devices. See Sheba, Paragraph 23. In particular, Sheba merely discloses user interfaces for flows in which IoT devices perform one or more actions. See Sheba, Paragraph 87. Indeed, the Examiner merely relied on Sheba as allegedly teaching displaying an error message in response to unsuccessful operation of flows. See Office Action, Page 7. Upon review of Sheba, Applicant respectfully submits that Sheba is entirely silent regarding evaluating an operability of preconfigured logic when executed by an industrial automation device, as generally recited in amended independent claims 1, 12, and 18. (see Response; page 15)

Examiner respectfully disagrees. 
Examiner submits that Sheba teaches evaluating a flow or rules (i.e., operability of preconfigured logic between sensor devices.) (see paras. 97-98) which teaches or suggests evaluating an operability of preconfigured logic when executed by an industrial automation device, as generally recited in amended independent claims 1, 12, and 18.


Applicant argues that Sadre and Sheba fail to teach or suggest receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claim 18. Applicant respectfully submits that Wee fails to remedy the deficiencies of Sadre and Sheba described above. In contrast, Wee discloses interactions for IoT devices. See Wee, Abstract. In particular, Wee merely discloses configuring a fog computing node for operation with a temperature sensor. See Wee, FIG. 12. (see Response; page 15)

Examiner respectfully disagrees. 
As explained above, Examiner notes that the specification describes “industrial automation devices” to include sensors (see par. 68). Therefore, selecting the elements corresponding to IOT devices such as sensors as taught by Sheba (see par. 97; element 1020 may represent a physical device such as a thermostat or sensor.) teaches or suggests receiving an input indicative of a selection of an object that corresponds to a respective industrial automation device, as generally recited in amended independent claim 18.


Applicant argues that the configuration validation of Wee is not equivalent to evaluating an operability of preconfigured logic, as generally recited in amended independent claim 18. That is, Wee, at best, discloses validating connections between IoT devices, not evaluating an operability of preconfigured logic. (see Response; pages 16 and 17)

Examiner respectfully disagrees. 

Although, Sheba is relied upon to teach evaluating an operability of preconfigured logic; Examiner notes that Wee also teaches connections to be implement via preconfigured logic.(see Wee; paras. 27, 39,53,63) Therefore, validating connections comprising preconfigured logic between IOT devices such as sensors teaches tor suggests evaluating an operability of preconfigured logic. Examiner further notes that Applicant has fails to explain the difference between  validating connections comprising preconfigured logic between IOT devices such as sensors as taught by both Sheba and Wee and evaluating an operability of preconfigured logic, as generally recited in amended independent claim 18.


Applicant remaining arguments are substantially encompassed in the arguments above, therefore, Examiner relies on the same rationale set forth above to address remaining arguments. 

For at least the foregoing reasons, the claims are not in condition for allowance. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145